Title: Acct. of the Weather—in July [1769]
From: Washington, George
To: 




July 1st. The Rains wch. lately fell, & the wind getting Northwardly coold the air & made it tolerably pleasant.
 


2. Clear, warm, and still, their being very little wind & that southwardly.
 


3. Very warm, & clear with but little Wind and that Southwardly.
 


4. Very sultry, with a breeze of Wind from the southward. Clouds & a little rain to the westward (with some Thunder) but none here.
 


5. Hot and sultry in the Morning but cool afterwards. In the afternoon a little Rain from the Westward—but not much.
 


6. The wind being pretty fresh from the No. Wt. the day was cool & pleasant.
 


7. Wind continuing from the same Quarter. This day was also tolerably pleasant.
 


8. Calm but not hot. Afternoon Cloudy with much apps. of Rain—wind being Ea⟨st.⟩
 


9. Wind being Eastwardly, about ½ after Six it set into Raining and continued to rain slowly till 9 or 10 constantly & in light fine showers afterwards all day.
 


10. Light thin showers at times till between 2 and 3 Oclock when it broke away.
 


11. Clear cool and pleasant—Wind being Northwardly.
 


12. Wind being in the same place—the day was also clear & pleast.

 


13. Clear and not warm although the wind had got southwardly.
 


14. Wind fresh from the Southwest with appearances and some drops of Rain in the Evening.
 


15. Very warm and close with gt. appearances of Rain and frequent showers to the Westward but very little here.
 


16. Warm with some Appearances of Clouds—but no Rain. Wind abt. S.W.
 


17. Close & Sultry in the forenoon with frequent light showers in the Afternoon & cooler.
 


18. Cool, clear & pleasant after the Morning which was Misty.
 


19. Wind being Northwardly the day was cool and pleasant—also clear.
 


20. About Noon it raind 10 or 15 Minutes pretty smartly and then cleard. Wind being pretty fresh from So. Wt.
 


21. Thunder in the Morning with the Appearance of a Settled Rain it beging. & contg. moderately for half an hour or more & then cleard. Wind still contg. at So. Wt.
 


22. Wind fresh from the southwest and pleasant. Few Clouds but hazy.
 


23. Close and Sultry with Rain in the Night.
 


24. Warm with a shower about 3 oclock in the Afternoon.
 


25. Clear and pleasant.
 


26. Ditto—Ditto—Wind Southly.
 


27. Clear and pleast. Wind variable.
 


28. Clear and warm. Wind Southwardly.
 


29. Wind at southwest. Cloudy Morning. Rainy Midday, but clear Afternoon and warm.

 


30. Clear, Still & warm Morning. About 3 oclock a shower of Rain for a few Minutes with high wind from the So. Wt. and pleasant afterwards.
 


31. Clear and Cool—the Wind being fresh from the Northwest.
